700 S.E.2d 753 (2010)
HIGH ROCK LAKE PARTNERS, LLC, A North Carolina Limited Liability Company
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 262P10.
Supreme Court of North Carolina.
August 26, 2010.
Craig D. Justus, Asheville, for John Dolven, M.D.
James M. Stanley, Jr., Assistant Attorney General, for NC Department of Transportation.
Prior report: ___ N.C.App. ___, 693 S.E.2d 361.

ORDER
Upon consideration of the petition filed on the 22nd of June 2010 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."